DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A; comprising claims 1, 5, 10, 13-14, 17, and 19-24 in the reply filed on 12/11/2020 is acknowledged. The Examiner recognizes the cancellation of claims 2-4 and 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2010/0164847).
Regarding claim 1, Lee teaches A pixel circuit, including: a light emitting device;
 a driving sub-circuit configured to drive the light emitting, the driving sub-circuit including a driving transistor configured to generate a driving current flowing through the light emitting device so that the light emitting device emits light device (Figs. 2, 8, 10 element QD[0087]); and a reset sub-circuit configured to reset a voltage between a gate electrode and a second electrode of the driving transistor (Fig. 2,8,10, reset sub-circuit including Qs2, Qs3, and Qs6[0084-0085] teaches Qs2 used for resetting voltage at control circuit of driving transistor Qd, Qs3 controls voltage at control terminal to compensate for threshold voltage, Qs6 applies reset voltage at anode).
Regarding claim 5, Lee teaches a compensation sub-circuit configured to compensate a threshold voltage of the driving transistor ([0084]).
Regarding claim 6, Lee teaches a light emission control sub-circuit configured to transmit the driving current to the light emitting device (Figs. 2, 8, 10, elements Qs4 and Qs5).
Regarding claim 7, Lee teaches the limitations as discussed above but fails to teach wherein the reset sub-circuit is configured to write an initial voltage of an initial voltage terminal to the light emitting device ([0085][0088] teach Vsus is applied to node 1 and Vsus is a low voltage).
Regarding claim 8, Lee teaches wherein a part of the reset sub-circuit is reused as at least a part of the compensation sub-circuit (Fig. 2 compensation transistor Qs3).
Regarding claim 19, Lee teaches a display device including pixel circuit of claim 1(Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 13-14, 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee (2010/0164847) in view of Lee (US 2015/0187270).
Regarding claim 9, Lee(‘847) teaches wherein the reset sub-circuit includes a first transistor and a second transistor (Figs. 2, 8, 10 element Qs2 and Qs3); a gate electrode of the first transistor is connected to a second signal terminal (PD), a first electrode of the first transistor is connected to the gate electrode of the driving transistor, and a second electrode of the first transistor is connected to the initial voltage (Vsus) terminal (Figs. 2, 8, 10 element Qs2) ; a gate electrode of the second transistor is connected to a light emission control signal terminal (electrical connected), a first electrode of the second transistor is connected to the second electrode of the driving transistor, and a second electrode of the second transistor is connected to the gate electrode of the driving transistor (Figs. 2, 8, 10 element Qs3). Although Lee (‘847) teaches the limitations as discussed above, he fails to teach that the second signal terminal is a scan signal terminal.
However in the same field of driving a display device, Lee(‘270) discloses a display device where a reset sub circuit is connected to a second scan signal terminal (Fig. 2, Shows elements T4 and T7 connected to s(n-1) to supply Vint).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Lee(‘847) with the display device as taught by Lee(‘270). This combination would provide a display device with improved image quality as taught by Lee(‘270) [0012].
Regarding claim 10, Lee(‘847). Although Lee (‘847) teaches the limitations as discussed above, and further teaches wherein the reset sub-circuit further includes a (Figs. 2, 8, 10 element Qs6 reset voltage is low), but fails to teach that the second signal terminal is a scan signal terminal.
However in the same field of driving a display device, Lee(‘270) discloses a display device where a reset sub circuit is connected to a second scan signal terminal (Fig. 2, Shows elements T4 and T7 connected to s(n-1) to supply Vint).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Lee(‘847) with the display device as taught by Lee(‘270). This combination would provide a display device with improved image quality as taught by Lee(‘270) [0012].
Regarding claim 13, Lee(‘847) teaches wherein the compensation sub-circuit includes the second transistor (Figs. 2, 8, 10 element Qs3).
Regarding claim 14, Lee(‘847) teaches wherein the light emission control sub-circuit includes a fourth transistor and a fifth transistor; a gate electrode of the fourth transistor is connected to the light emission control signal terminal, a first electrode of the fourth transistor is connected to a first voltage terminal, and a second electrode of the fourth transistor is connected to a first electrode of the driving transistor (Figs. 2, 8, 10 element Qs4); and a gate electrode of the fifth transistor is connected to the light emission control signal terminal, a first electrode of the fifth transistor is connected to the second electrode of the driving transistor, and a second electrode of the fifth transistor is connected to the light emitting device(Figs. 2, 8, 10 element Qs5).
(Figs. 2, 8, 10 element Qs1).
Regarding claim 20, Lee(‘847) teaches the limitations as discussed above and further teaches herein the display device includes a display panel on which sub-pixels arranged in a matrix are disposed, the pixel circuits being arranged in the sub-pixels (Fig. 1); but fails to teach except a first row of the sub-pixels, second scan signal terminals of the pixel circuits in a next row of sub-pixels are connected to first scan signal terminals of the pixel circuits in a previous row of sub-pixels.
However in the same field of driving an display device, Lee(‘270) discloses a display device where a first row of the sub-pixels, second scan signal terminals of the pixel circuits in a next row of sub-pixels are connected to first scan signal terminals of the pixel circuits in a previous row of sub-pixels (Fig. 2, Shows elements T4 and T7 connected to s(n-1) to supply Vint).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Lee(‘847) with the display device as taught by Lee(‘270). This combination would provide a display device with improved image quality as taught by Lee(‘270) [0012].
Regarding claim 21, Lee(‘847) teaches the limitations as discussed above but fails to explicitly teach setting a first electrode of the driving transistor to a float state, and writing, by the reset sub-circuit, an initial voltage of an initial voltage terminal to the 
However in the same field of driving an display device, Lee(‘270) discloses a display device where setting a first electrode of the driving transistor to a float state, and writing, by the reset sub-circuit, an initial voltage of an initial voltage terminal to the gate electrode and the second electrode of the driving transistor in the driving sub-circuit([106-107]); writing, by a writing sub-circuit, a data voltage of a data voltage terminal to the driving sub-circuit according to a control signal provided by a first scan signal terminal ([0108]); generating, by the driving sub-circuit, a driving current according to a first voltage terminal, a second voltage terminal, and a data voltage written to the driving sub-circuit (4C); and emitting light by the light emitting device according to the driving current (4I).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Lee(‘847) with the display device as taught by Lee(‘270). This combination would provide a display device with improved image quality as taught by Lee(‘270) [0012].
Regarding claim 22, Lee (‘847) teaches compensating, by a compensation sub-circuit, a threshold voltage of the driving transistor in the driving sub- circuit ([0084]).
Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621